Loring, J.
With two exceptions all the questions raised in this case have been disposed of by a stipulation entered into between the parties since the argument. The two questions not so disposed of relate to the validity of two restrictions contained in the location of the defendant corporation’s railway in the town of Wellesley, over Worcester Street, otherwise known as the Boston and Worcester Turnpike, in said town, to wit, (1) so much of the fifth as requires the defendant to light said street to the extent there prescribed, and (2) the fifteenth, which *253regulates fares in Wellesley and between the junction of the defendant’s tracks with those of the Boston Elevated Railway in Brookline to any point in Wellesley, and from any point in Wellesley to the junction of the defendant’s tracks with those of the Natick and Cochituate Street Railway tracks in Natick.
On the question of fares the case of Keefe v. Lexington & Boston Street Railway, 185 Mass. 183, is decisive. The location there in question was governed by the same provisions of law as those which govern the location now before us. The only difference is that the acts in force when the location in Keefe v. Lexington & Boston Street Railway was granted had been reenacted in the Revised Laws at the date of the location here in question. We find nothing in the argument attacking the decision made in that ease which requires discussion.
This brings us to the question of lights. Apart from the fact that by the last clause of St. 1898, c. 578, § 13, restrictions in locations made before that act are put on the same footing as restrictions under the act, Selectmen of Hyde Park v. Old Colony Street Railway, ante, 180, the restriction as to lights in the case at bar is of the same character as that as to watering in Newcomb v. Norfolk Western Street Railway, 179 Mass. 449, and that as to repairs in Selectmen of Hyde Park v. Old Colony Street Railway, ante, 180. Electric cars in a reserved space ordinarily are run at such a rate of speed that it well might be thought that a grant of the right to run them makes it necessary to have one hundred lights of twenty-five candle power each, in the distance of five miles. It is not necessary to consider whether the fact that such lights might be thought necessary for the accommodation of people wishing to take the defendant’s'cars could be considered by the selectmen in making this requirement.
The defendant has argued that it is forbidden to use its electricity for lighting purposes by R. L. cc. 121, 122, calling especial attention to §§ 24 and 26 of c. 121, and § 1 of c. 122. But we are of opinion that it is not forbidden to use electricity for lighting as an incident to its business. It may use it to light its cars. And in our opinion it may use it as properly to light the streets through which its cars run as to light its cars while running through those streets.
Decree accordingly.